Citation Nr: 1724744	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  16-37 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, variously claimed, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for residuals of cold injury to the right foot (claimed as frostbite)

4.  Entitlement to service connection for residuals of cold injury to the left foot (claimed as frostbite).

5.  Entitlement to service connection for residuals hearing loss disability.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The Veteran served on active duty from February 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2015 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota, and Houston, Texas.  Jurisdiction currently resides with the Houston RO.

The record shows that the Veteran revoked his representation by private attorney William C. Herren (and law firm).  See Correspondence (March 2017).  See also, VA Form 21-22a (February 2017).  He has not appointed new representation in this appeal and, thus, the Board presumes that he seeks to continue pro se.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The record shows that the Veteran seeks a hearing in this appeal.  See VA Form 27-0820 (February 2017).  See also Correspondence (March 2017).  Therefore, remand for a hearing is necessary to ensure that VA has met its duty to assist the Veteran.  See 38 C.F.R. § 20.700 (A hearing on appeal will be granted if an appellant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After confirming with the Veteran the type of hearing sought in this appeal, the Veteran should be scheduled for a hearing as requested.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




